DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over HAKOZAKI et al. (US 20180195526 A1) in view of Teshima et al. (US 20070007834 A1) and Chang et al. (US 20080138191 A1).
	Regarding claim 1, HAKOZAKI discloses a blower apparatus (Abstract; Figs. 1-2) comprising: a first impeller (21) and a second impeller (31) that are arranged in an axial direction (Figs. 2, 8); a first motor (22) located between the first impeller and the second impeller to rotate the first impeller around a central axis; a first circuit board (2224) on which first electric components are mounted (e.g., drive circuit that drives the coil 2228, para. 0038) provided between the first impeller and the second impeller on the first motor; a second motor (32) located between the first motor and the second impeller to rotate the second impeller around the central axis; a second circuit board (3224) on which second electric components are mounted (e.g., drive circuit that drives the coil 3228, see para. 0079) provided between the first circuit board and the second impeller on the second motor; a casing (e.g., the combination of 23 and 33) that houses the first impeller, the first motor, the first circuit board, the second impeller, the second motor, and the second circuit board (Figs. 1 and 2); a motor housing (the combination of 234, 24, 2221, 334, 34, 3221 reads on a motor housing) that is located between the first impeller and the second impeller in the casing, is located radially inward of the casing, and is integrally provided with the casing (Figs. 2 and 7, para. 0033-0034, 0068); a first housing (the combination of 234, 24, 2221) that supports the first motor on a first side in the axial direction of the motor housing (Figs. 2 and 6); and a second housing (the combination of 334, 34, 3221) that supports the second motor on a second 49side in the axial direction of the motor housing (Figs. 2 and 10); wherein the first housing or the second housing includes: a first recessed portion which is open on the first side in the axial direction, which is closed on the second side in the axial direction (see annotated Fig. 2 below; and Fig. 6); and a second recessed portion which is open on the second side in the axial direction, which is closed on the first side in the axial direction (see annotated Fig. 2 below, also see Fig. 10); wherein said first recessed portion (e.g., the outermost recessed portion formed on 2221) and said second recessed portion (e.g., the innermost recessed portion formed on 3221) are offset from each other in a radial direction in the first housing or the second housing (see annotated Fig. 2 below).  


    PNG
    media_image1.png
    853
    1195
    media_image1.png
    Greyscale



	HAKOZAKI does not mention expressly: wherein at least aApplication No. 16/574,198 May 23, 2022Reply to the Office Action dated March 1, 2022Page 3 of 11portion of the first electric components on the first circuit board is inserted into said first recessed portion from the first side in the axial direction, and at least a portion of the second electric components on the second circuit hoard is inserted into said second recessed portion from the second side in the axial direction; wherein that casing is defined by a single monolithic member; and wherein said first motor (22) located closer to the second impeller than to the first impeller; said first circuit board (2224) provided closer to the second impeller than to the first impeller on the first motor; said second motor (32) located closer to the first impeller than to the second impeller; said second circuit board (3224) provided closer to the first impeller than to the second impeller on the second motor.  
	Teshima discloses a motor apparatus (Fig. 1; para. 0024) comprising a circuit board (25) mounted inside a housing (62); wherein the housing includes a recessed portion (212); wherein at least aApplication No. 16/574,198 May 23, 2022Reply to the Office Action dated March 1, 2022Page 3 of 11portion (e.g., 2412) of an electric component on the circuit board is inserted into said recessed portion (Fig. 1; para. 0049).
	In view of Teshima, it would have been obvious to one of ordinary skill in the art to have modified the invention of HAKOZAKI to, as an intended use of the teaching of Teshima wherever it is applicable, insert at least aApplication No. 16/574,198 May 23, 2022Reply to the Office Action dated March 1, 2022Page 3 of 11portion of the first electric components into said first recessed portion from the first side in the axial direction and/or insert at least aApplication No. 16/574,198 May 23, 2022Reply to the Office Action dated March 1, 2022Page 3 of 11portion of the second electric components into said second recessed portion from the second side in the axial direction to arrive the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Chang discloses a fan apparatus with impellers coupled in series and fan frame thereof (Abstract; Figs. 2 and 3), comprising a casing (21) defined by a single monolithic member (para. 0019).
	In view of Chang, it would have been obvious to one of ordinary skill in the art to have modified the invention of HAKOZAKI to provide the HAKOZAKI blower apparatus with a casing defined by a single monolithic member. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	The rest of the limitations in question about relative arrangements of said first motor, said first circuit board, said second motor, and said second circuit board are considered merely minor design variation of approximating the axial positions of these elements with respect to the first and the second impellers. It would have been obvious to one of ordinary skill in the art to have modified the invention of HAKOZAKI to properly adjust the axial positions of said first motor, said first circuit board, said second motor, and said second circuit board relative to the first and the second impellers to arrive the claimed invention. The skilled person in the art would practice such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 2, HAKOZAKI does not mention expressly: wherein an inner bottom surface of the first recessed portion is located farther on the second side in the axial direction than on an inner bottom surface of the second recessed portion.  
	It is deemed that the limitation in question directs to merely a minor design variation of the depth of said first recessed portion or said second recessed portion. Because the claims of the instant application do not specify the particular function or benefit of the claimed improvement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of HAKOZAKI to adjust the depth of said first recessed portion or said second recessed portion as desired (e.g., to accommodate a particular mounted component on the first or the second circuit board). The skilled person in the art would practice modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 3, HAKOZAKI does not mention expressly: wherein when the mounted component mounted on the first circuit 50board and inserted into the first recessed portion is a first mounted component, and the mounted component mounted on the second circuit board and inserted into the second recessed portion is a second mounted component: a leading end on the second side in the axial direction of the first mounted component is located farther on the second side in the axial direction than a leading end on the first side in the axial direction of the second mounted component.  
	However, it is deemed that the limitation in question directs to merely an intended use of the first recessed portion and/or the second recessed portion as recited in claim 2 above. Since it is commonly known in the art that “mounted components” mounted on a circuit board may have different leading end length, it would have been obvious to one of ordinary skill in the art to apply the invention of HAKOZAKI as modified set forth above to accommodate a “mounted component” having a particular leading end as needed. The skilled person in the art would practice such application without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Allowable Subject Matter
4.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 9 and 10 are allowed.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 4 is the inclusion of the limitation that: the first housing includes the first recessed portion and the second recessed portion. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claims 5-8 is the inclusion of the limitation that: at least one of the first recessed portion and the second recessed portion extends across the first housing and the second housing. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 9 is the inclusion of the limitation that: the first recessed portion and the second recessed portion are offset from each other in at least one of a circumferential direction and a radial direction in the first housing or the second housing; and the first housing is integrally provided together with the motor housing to define a single monolithic member; the second housing is fixed to the first housing; and the first housing includes the first recessed portion and the second recessed portion. It is these limitations found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.
The primary reason for the allowance of claim 10 is the inclusion of the limitation that: a first recessed portion which is open on the first side in the axial direction, which is closed on the second side in the axial direction, and into which a mounted component on the first circuit board is inserted from the first side in the axial direction; and a second recessed portion which is open on the second side in the axial direction, which is closed on the first side in the axial direction, and into which a mounted component on the second circuit board is inserted from the second side in the axial direction; the first recessed portion and the second recessed portion are offset from each other in at least one of a circumferential direction and a radial direction in the first housing or the second housing; the first housing and the second housing are arranged in the axial direction; and at least one of the first recessed portion and the second recessed portion extends across the first housing and the second housing. It is these limitations found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.




Response to Arguments
7.	Applicant's arguments received 05/23/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837